Title: To James Madison from Philip Freneau, 25 July 1791
From: Freneau, Philip
To: Madison, James


Sir,
Middletown Point, Monmouth, July 25. 1791.
Some business detains me here a day or two longer from returning to New York. When I come, which I expect will be on Thursday, if you should not have left the city, I will give You a decisive answer relative to printing my paper at the Seat of Govt. instead of N. York. If I can get Mr. Childs to be connected with me on a tolerable plan, I believe I shall sacrifice other considerations, and transfer myself to Philadelphia. I am, Sir, with the highest respect Your Most obedt. humble Servt.
P. Freneau
